DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 is objected to because of the following informalities:   
Claim 1 presents the limitation “a palmar wire section configured to extend in lateral direction”. This limitation should be amended to recite “in a lateral direction”.
Claim 1 presents the limitation “extend from the ulnar side of the hand in lateral direction”. This limitation should be amended to recite “in the lateral direction”. 
Claim 1 presents the limitation “that widens in proximal-distal direction”. This limitation should be amended to recite “widens in a proximal-distal direction”.  
Claim 2 presents the limitation “and opposing radial side end”. This limitation should be amended to recite “and an opposing radial side end”. 
Claim 2 presents the limitation “separated in proximal-distal direction”. This limitation should be amended to recite “separated in the proximal distal direction”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the thumb brace according to claim 1, when depending from claim 2”. This limitation is considered to be unclear, because claim 2 depends from claim 1, thus claim 1 is never dependent on claim 2, rendering the dependency of the claim unclear. For the purpose of examination, Examiner will interpret claim 5 as being dependent from claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelshoven (DE 10 2016 010135 A1).
In regards to claim 1, Engelshoven discloses a thumb brace (1; see [0045]; see figure 1) for support of a thumb (see figure 1), comprising a wire frame (see [0011] in reference to the device being made from wire, and therefore is considered to be a wire frame) having
a palmar wire section (as indicated by A in annotated figure 7 below) configured to extend in a lateral direction from a webpoint thereof between a thumb and index finger along a palmar region of the hand toward an ulnar side of the hand (see figure 7 that indicated portion A extends from the user’s webpoint to the opposing ulnar side of the user’s hand), wherein the palmar wire section (A) is connected to
an ulnar wire section (4a; see [0051]; see figure 4) and a radial wire section (3a; see [0054]; see figure 11), the ulnar wire section (4a) being configured to extend from the ulnar side of the hand in a lateral direction along a dorsal ulnar region of the hand (see figure 4) and wherein the radial wire section (3a) is configured to extend from the web point along a first dorsal interosseous region (see figure 11), wherein the wire frame (wire frame of 1) further comprises
a ring shaped thumb wire section (3b; see [0062]; see figures 3 and 7) configured to receive the thumb (see figures 3 and 7 that 3b receives a user’s lower thumb joint; see [0062]), and wherein the palmar wire section (A) comprises a palm engaging portion (Palmar wire section A engages a user’s palm and therefore is a palm engaging portion; see figure 7) that widens in proximal-distal direction (see annotated figure 7 that A comprises a portion on the user’s radial side that widens in the proximal-distal direction).

    PNG
    media_image1.png
    372
    341
    media_image1.png
    Greyscale

In regards to claim 2, Engelshoven discloses the invention as discussed above.
Engelshoven further discloses wherein the palm engaging portion (palm engaging portion of A as indicated in claim 1; see figure 7) comprises two wire parts (see annotated figure 7 below) connected parallel at an ulnar side end (see annotated figure 7 below) and opposing radial side end (see annotated figure 7 below) of the palmar wire section (A), and wherein the two wire parts are separated in proximal-distal direction between the ulnar and radial side ends (see annotated figure 7 below). 

    PNG
    media_image2.png
    463
    548
    media_image2.png
    Greyscale

In regards to claim 3, Engelshoven discloses the invention as discussed above. 
Engelshoven further discloses wherein the palm engaging portion (palm engaging portion of A) is a concave palm engaging portion (see figure 1 below) that A comprises a concave portion). 

    PNG
    media_image3.png
    415
    564
    media_image3.png
    Greyscale

In regards to claim 4, Engelshoven discloses the invention as discussed above. 
Engelshoven further discloses wherein the ulnar wire section (4a) and the radial wire section (3a) a U-shaped wire sections (see figures 5 and 6 that the upper portion of 3a is a U-Shape; see figure 4 that 4a is in a U-shape). 
In regards to claim 5, Engelshoven discloses the invention as discussed above (see 112b interpretation with respect to the dependency of claim 5). 
Engelshoven further discloses wherein the ulnar wire section (4a) is connected to the parallel connected wire parts (see annotated figure 7 above) at the ulnar side end (see annotated figure 7a above) and wherein the radial wire section (3a) is connected to the parallel wire parts (See annotated figure 7 above) at the radial side end (See annotated figure 7 above). 
In regards to claim 6, Engelshoven discloses the invention as discussed above. 
Engelshoven further discloses wherein the palmar wire section (A) the ulnar wire section (4a) and the radial wire section (3a) form a single piece wire section (see figures 1 and 7 that A, 4a, and 3a are formed from a single wire section).
 In regards to claim 13, Engelshoven discloses the invention as discussed above. 
Engelshoven further discloses wherein the wire frame (wire frame of 1) is a metallic or metal alloy wire frame (See [0015]). 
In regards to claim 14, Engelshoven discloses the invention as discussed above. 
Engelshoven further discloses wherein the wire frame (wire frame of 1) comprises silver, gold, bronze, titanium or a combination thereof (see [0015]). 
In regards to claim 15, Engelshoven discloses the invention as discussed above. 
Engelshoven further discloses wherein the wire frame (wire frame of 1) is a single, unitary component (see figures 1 and 7 that the wire frame of 1 is a single, unitary component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelshoven (DE 10 2016 010135 A1) in view of Lee (US 4,854,310).
In regards to claim 7, Engelshoven discloses the invention as discussed above. 
Engelshoven does not disclose wherein the wire frame further comprises a U-shaped thenar wire section connected to the palmar wire section at the web point and configured to extend along a thenar eminence region of the hand. 
However, Lee teaches an analogous thumb brace (10; see [Col 3 ln 24-37]; see figure 1; 10 supports a user’s thumb and therefore is considered a thumb brace) comprising an analogous wire frame (15; see [Col 3 ln 24-37]; see figure 1) and palmar wire section (17; see [Col 3 ln 45-51]; see figure 1) wherein the wire frame (15) further comprises a U-shaped thenar wire section (19; see [Col 3 ln 45-51]; see figure 1 that 19 is in the shape of a U) connected to the palmar wire section (17) at the web point (see figure 1) and configured to extend along a thenar eminence region of the hand (see annotated figure 1 below) for the purpose of preventing the lateral motion of the thumb (see [Col 3 ln 45-51]).

    PNG
    media_image4.png
    317
    430
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire frame as disclosed by Engelshoven and to have included the U-shaped wire section which is connected at the web point of the hand and extends along the user’s thenar eminence as taught by Lee in order to have provided an improved thumb brace that would add the benefit of providing a means for preventing the lateral motion of the thumb (see [Col 3 ln 45-51]) thereby increasing the bracing capabilities of the brace.
	In regards to claim 8, Engelshoven as now modified by Lee discloses the invention as discussed above.
Engelshoven as now modified by Lee further discloses wherein the thenar wire section (19 of Lee) comprises a first end (end of 19 attached to 17; see figure 1 of Lee) and a second end (end of 19 attached to 110; see figure 1 of Lee), the first end being connected to the palmar wire section (A of Engelshoven) at the web point (see Lee figure 1 that 19 is attached to the analogous palmar wire section 17 at the first end of 19 and at the web point of the hand, thus as now combined 19 of Lee would be attached in a similar fashion to A of Engelshoven) and the second end (end of 19 attached to 110 of Lee) connected to the thumb wire section (3b of Engelshoven; see Lee figure 1 that the second end of 19 is attached to the analogous thumb wire section 110, thus as now combined 19 of Lee would be attached in a similar fashion to 3b of Engelshoven).
In regards to claim 9, Engelshoven as now modified by Lee discloses the invention as discussed above.
Engelshoven as now modified by Lee further discloses wherein the first end (first end of 19 of Lee as discussed above) and the second end (second end of 19 of Lee as discussed above) of the thenar wire section (19 of Lee) are spatially separated (see Lee figure 1 that the first and second ends of 19 are spatially separated).
In regards to claim 10, Engelshoven as now modified by Lee discloses the invention as discussed above.
Engelshoven as now modified by Lee further discloses wherein the thumb wire section (3b of Engelshoven) and the thenar wire section (19 of Lee) form a single piece wire section (See figure 1 of Lee that 19 and 110 of Lee are formed as a single piece wire section, thus as now combined 3b of Engelshoven and 19 of Lee would similarly be formed from a single piece wire section).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelshoven (DE 10 2016 010135 A1) in view of Keenan et al. (US 3,513,842) (hereinafter Keenan).
In regards to claim 11, Engelshoven discloses the invention as discussed above. 
Engelshoven does not disclose wherein the thumb wire section is shaped as a spiral comprising at least one spiral turn.
However, Keenan teaches an analogous ring shaped wire section (10; see [Col 2 ln 34-50]; see figure 1) which is applied to a user’s finger and therefore capable of being applied to a user’s thumb thereby functioning as a thumb wire section (see figure 2); wherein the thumb wire section (10) is shaped as a spiral (see figure 1 that 10 is in the shape of a spiral) comprising at least one spiral turn (see figure 1 that 10 is shaped as a helical spiral which comprises 8 turns) for the purpose of providing a protective wire section that is rigid in an axial direction but allows for flexion in the longitudinal direction (see [Col 2 ln 3-5]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thumb wire section as disclosed by modifying the shape and to have formed the thumb wire section as a spiral comprising at least one spiral turn as taught by Keenan in order to have provided an improved thumb wire section that would add the benefit of providing a protective wire section that is rigid in an axial direction but allows for flexion in the longitudinal direction (see [Col 2 ln 3-5]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelshoven (DE 10 2016 010135 A1) in view of Hooser et al. (US 2002/0052568 A1) (hereinafter Hooser).
In regards to claim 12, Engelshoven discloses the invention as discussed above. 
Engelshoven does not disclose wherein the wire frame is made of oval shaped wire. 
However, Hooser teaches an analogous bracing device (72; see [0104]; see figures 13a and 13b) comprising an analogous wire frame (super-elastic wire or rod support; see [0104]) wherein the wire frame (super-elastic wire) is made of oval shaped wire (see [0104] in reference to oval wires being one of the contemplated shapes of the wires) for the purpose of producing the desired stiffness and force profile (see [0104]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the wire frame as disclosed by Engelshoven and to have formed the wire frame from an oval shape as taught by Hooser in order to have provided an improved wire frames that would add the benefit of producing the desired stiffness and force profile (see [0104]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/MICHELLE J LEE/Primary Examiner, Art Unit 3786